Case 1:19-cv-04470-CM Document 2 Filed 05/16/19 Page 1 of 10
V qj 2QAl4F

Fev 4470

 

Deac Clerk Of Court,

 

(S A Second Copy

 

C KUlosed
t+ GBR al Ln

 

Of my Complaint
Addi ial Cert ares

pan

 

 

to veh the
of Cerurce Cer the defltudactl.

 

 

~L

 

“RespecThl ly Solem t od
ZL

_

 

a

 

Tse Hoey Tr,

 

 

 

 

 

 

 

 

fey
ca OM)
nel Ces.
we
da oe
fod ba. eo
Food ca] ers, = Se .
ot : *
< ee
at pid Oo oe
Sebpt or re fae
a ime
Gelih Be pt
neg Seoul
os ow
Me otn —
Leh cr
Po) eo
wALd a

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

a | ,
; Case 1:19-d64nyo-Em- Soeur Fildd ES APG ct
- | Is /
yO For The SEM Hoeihmehhe® Flee Dan ES AF PF aR
TRULINCS 92147054 - HOEY, THOMAS JR - Unit: BRO-H-C
Pp
eeu nee renee ence n ee nena enc nnnee nena ne naan neamanammennn men am sameeren oo
ae

FROM: 92147054 <% :

TO: Bretherick, Alison; Hoey, Marie; Hoey, Thomas, Hoey, Wendy; Hoey, Yolanda; Litagation, Merriett; Omansk¥Larry. © oe
SUBJECT: 1983 claim # 1 Oe

DATE: 05/09/2019 10:09:23 AM

   

Complaint
PLaintiff alleges,
Parties

4. Plaintiff is a citizen of the United States of America and a resident of New York County, State of New York.

2. Defendant County of New York is a municipal corporation existing under and by virtue of the laws of the State of New York.
3. Defendant New York Police Department (NYPD), County Police Department is a duly constituted municipal police agencey
that was created by and functions under the control of the City of New York, County of New York.
4. Defendant Cyrus R. Vance Jr., District Attorney for New York City. New York County is the lawyer heading the Manhattan
District Attorney's Office at One Hogan Place, New York, New York, 10013.
5. Defendant Lawrence Hale Newman, assistant district attorney, is the supervising lawyer for the Manhattan District Attorney's
Office at trial.

6. Defendant Laura Millendorf, assistant district attorney, is the lawyer for the Manhattan District Attorney's Office at trial.

7. Defendant Sargeant Colleen Walsh, Shield / 884, 19th Precinct, is the law enforcement officer in charge of the investigation,
and arrest in this matter.

8. Defendant Kamal Williams Shield / 18685, Brooklyn Narcotics North, is the arresting officer in this matter.
9. Defendant Officer Conley is the arresting officer in this matter.
10. Defendant Joseph Wojceichowicz Shield / 28609, 19th Precinct, is the investigating officer in this matter.
41. Defendant Robin Roberts, living at 354 east 91st street, Manhattan, New York, is a government witness for the Manhattan
District Attorney's Office in this matter.

12. Defendant Audrey S. Moore, Esq. is the Bureau Chief at the Manhattan District Attorney's Office, 80 Centre Street, NY, NY,
10013 that investigated this matter.

13. Defendant Daniel Alonso, is the Chief at the Manhattan District Attorney's Office in charge of this matter, One Hogan PLace,
NY NY 10013.

44, John Does and Jane Roes # 1 through 40 are citizens of the United States.

JURISDICTION
45. This action arises under the United States Constitution, particularly under the provisions of the Fourth, Fifth, Sixth, and
Fourteenth Amendments to the United States Constitution and under the federal law, particularly 42 U.S.C. 1983.

46. This Court has subject matter jurisdiction under 28 U.S.C. 1331, 1343.

CLAIM FOR RELIEF
147. Defendants, County of New York,, and the New York City Police Department, acting through its agents and employees,
Sargeant Colleen Walsh, Shield # 884, and Officer Kamal Williams Sheild # 18685, and Officer Conley, and Officer Joseph
Wojceichowicz, Sheild # 28609, and all other named defendants, under the color of law and with the apparent authority of the
New York City Police Department (NYPD), violated the plaintiff's Fourth, Fifth, Sixth, and Fourteenth Amendment rights under
the United States Constitution, in violation of 42 U.S.C. 1983.
48. The acts of the defendant that constitute deprivation of the plaintiffs civil rights and are the basis of the claims in this action
include:

a. Denial of the Fourth and Fourteenth Amendment rights:
i. By Unlawfully and wrongfully seizing plaintiff's person without probable cause, causing Thomas James Hoey Jr.'s unlawful
detention and incarceration on serious charges that they should have known were false:

ii. By unlawfully and wrongfully seizing plaintiff's person is clear violation of due process,

b. Denial of Fifth and Fourteenth Amendment rights:

i. By knowingly and willfully submitting false data regarding the incident ed to plaintiff's arrest,
ii. By knowingly and willfully, and wrongfully concealing evidence, falsifying evidence and police records, and presenting false
testimony that led to plaintiffs conviction on charges of Misdemeanor assault and Felony Tampering with Physical evidence.
iii. By conspiring to suborn perjured police and witness testimony"
iv. By knowingly and wrongfully concealing, falsifying information that would have assisted plaintiff in Thomas James Hoey Jr.'s
defense against serious criminal charges without a "victim" or true witness of any crime.
c. Denial of plaintiff's Sixth and Fourteenth Amendment rights:

i. By failing to timely disclose "Brady' material, facts that the government witness, Robin Roberts had recanted and denied her

 
 

 

 

‘

 

  
    

AK

deddeedpefEgEiyteseyE[eglgfraggalagl flfadfed el acpletealfy

RRs TF Mates 7
Edie Se Emo” PORE SE Sg
Pavel Seen Saat Saud fe}

., LOCel WIOA CTO IN ox O24 MeN
cS

£3
_

1224S PVM OOS
__ thee iI "oO 4 S

MOf IN GOLMAAL OAPFH OVS ML 395

PP m yyOOD DaIrS’G SIM 2S YP mA NO)
a = et ~— — .
a 3 jIOSP BGO Wwe.

-y a

 

at nd hie
acZ vid Si ae
a

Pred Wiel GLOE AMI ET CO THO LTE AS DE}
| . A2PPD MOLD MLIQY aA PU. |

GAM URGA, AREA . LDL Etsat Aon) SMQy |

 

 

 

 

yy

 

 
|

, Case 1:19-cv-04470-CM Document 2 Filed 05/16/19 Page 4 of 10

y

TRULINCS 92147054 - HOEY, THOMAS JR - Unit: BRO-H-C

grand jury testimony once she became aware that Alison Bretherick had secretly recorded the fact that she was
bruises or blood as alleged by Robin Roberts.

not convered in

The government did in fact present this perjured testimony to plaintiff's grand jury in violation of state and federal law.

ii. By permitting and encouraging known perjured testimony to be produced at the trial by the prosecution.

 
a

. Case 1:19-cv-04470-CM Document 2 Filed 05/16/19 Page 5 of 10

u

TRULINCS 92147054 - HOEY, THOMAS JR - Unit: BRO-H-C

FROM: 92147054

TO: Bretherick, Alison; Hoey, Marie; Hoey, Thomas; Hoey, Wendy; Hoey, Yolanda; Litagation, Merriett; Omansky, Larry
SUBJECT: 1983 claim # 2
DATE: 05/09/2019 12:35:35 PM

The defendant's County of New York and the New York Police Department failed to supervise or properly train nthe defendants
Sargeant Colleen Walsh, Officer Kamal Williams, Officer Conley, Officer Wojceiechowicz, and all other named and unnamed
defendants, and through their lack of proper supervision and training permitted these individuals to commit some or all of the
acts complained of in the preceding paragrapgh.

49. The defendants, County of New York, and the New York Police Department violated Plaintiff's civil rights under the Fifth,
Sixth, and Fourteenth Amendments to the United States Constitution, as follows: /
a. IN failing to prevent defendants Sargeant Colleen Walsh, Officer Kamal Williams, Officer Conley, Officer Wa iciechowicz, and
all other named and unnamed defendants from performing Police functions after learning that these officers had falsified
evidence, engaged in suborning Robin Roberts to commit perjury by stating that there were bruises and blood on the "victim",
when clearly the "victim's" own video tape proves there were NONE.
b. after P.O. Kamal williams had determined that he did not think he had probable cause, and indeed he testified at trial that he
apologized to the Plaintiff's sister, Yolanda Hoey because his boss made him arrest her brother Thomas James Hoey Jr.,
because he didnt have probable cause.

c. After learing that the Sole witness did NOT witness an assault at all, and was never told by the "victim" that|she thomas
james hoey jr. assaulted her in anyway.

d. After learning that Officer Wojceichowicz had harrassed the Victim by stating but not limited to that she was a prostitute, that
she had to cooperate with them, and that he could care less if he were to “come back tomorrow, and find her choppped into a
million pieces." Shockingly, this statement by Wojo was RECORDED by Alison Bretherick, the “victim” in REAL-TIME!

e. IN failing to notify the district attorney that the victim had no bruises as falsly stated in 3 police reports.
f. By Officer Walsh falsly producing/creating a police report AFTER the night in question, and after the Victim produced a vidoe
tape proving there were NO blood or bruises on her face as alleged, Walsh created a false document stating NOW months later
that the victim had "dried blood on the top of her head". IN an attempt top Cure the NOW Glaring HOle in the
Prior police records.

g. In failing to notify Plaintiff's attorney that Sargeant Walsh, Officers Williams, Conley and Wojo, had falsifie their case files.
The NYPD, is an agency of the County of New York and functions under the umbrella of the county govern ent. Therefore, the
acts of the police department are, in effect, the acts and policies of the county government.

20. As a result of the actions of the defendants, plaintiff was indicted under indictment no. 3228-2012, arrested, held overnight
in jail. was requird to post bail, was forced to stand trial from May 2014 to May 2014, was convicted of Misdemeanor assault
and Felony tampering with evidence, and sentenced on February 27th, 2015, was incarcerated for
500 days. The plaintiff won a reversal with prejudice from the Court of Appeals November ‘st, 2016.
241. The charges were finally dropped on May 10th, 2017 by the Manhattan District Attorney's Office.
22. As a result of the acts of the defendants, plaintiff was denied fundamental rights, was deprived of liberty and was forced to
answer to criminal charges on the most heinous nature without a true victim, or eye witness.

23. IN addition, plaintiff was forced to undergo the mental anguish and strain of these proceedings and to e pedn large sums of
money for Thomas Hoey Jr.'s defense and will bear lasting and permanent mental scars from this ordeal.
2A. The acts of the defendants was wanton, willful, unlawful, malicious, and vicious, without regard for the
these United States.

 

 
 
 

JURY DEMAND
25. PLaintiff demands trial by jury on all issues triable by jury in this action.

Prayer
Plaintiff seeks:

A. Declaratory judgment that the acts of the County of New York, the NYPD, and their agents and employees, violated plaintiff's
due process:
B. ,An award of compensatory damages to plaintiff in an amount to be determined by the trier or facts as compansate plaintiff
for his injuries described in this complaint:

C An awarrd of punitive damages in an amount to be determined by the trier of facts as sufficent to punish each defendant
against whom these damages are awaredand sufficient to deter similar conduct in the future by these defendants:

‘ D. An award of reasonable costs and expenses to plaintiff in this action, including attorney's fees pursuant to 42 U.S.C. 1988:
and

E. An Award to plaintiff of all other relief that is justy and proper.

 
 

 

Case 1:19-cv-04470-CM Document 2 Filed 05/16/19 Page 6 of 10

\

TRULINCS 92147054 - HOEY, THOMAS JR - Unit: BRO-H-C

cE

 
    

(Dated May 9, 2019

 
,Cas@ 1:19-cv-04470-CM Document 2 Filed 05/16/19 Page 7 of 1

 

 

 

 

 

 

 

eee

CERTAFICATE OF SERVICE

‘1, Thomas Hoey Jr., Hereby certify that | did
serve a true and correct copy of the forgoing
complaint to defendant, Robin Roberts, at

354 East 91st Street, Apt. 1601, New York

N.Y. 10128, via FirstClass Mail, via the internal
Mail system at MBC/Brooklyn, on May 9th 2019.

  

PO BOX 329002
Brooklyn, NY 11232

 
Cas 1:19-cv-04470-CM Document 2 Filed 05/16/19 Page 8 of 1

 

 

 

 

 

 

 

 

 

CERTIFICATE OF SERVICE . | ee

 

1, Thomas Hoey Jr. , hereby certify that | did
serve a true and correct copy of the forgoing
complaint to defendant, Audrey Moore Esq.,

at 80 Centre Street, New York, N.Y. 10013,

via First Class Mail, vig the internal mail system

at MDC Brooklyn

x

Thoshas Hoeydr.
MD eoklyn
PO Box 329002
Brooklyn, NY 11232

 

 

 
Casd 1:19-cv-04470-CM Document 2 Filed 05/16/19 Page 9 of 1

 

 

 

 

 

 

 

 

 

~ @ERTIFICATE OF SERVIC a cE met at mn nmnmmrnens ame

‘1, Thomas Hoey Jr., PLaintiff in this action, hereby certify that |
did serve a true and correct copy of the forgoing complaint

to defendants, New York Police Department (NYPD), Officer
Kamal Williams, Officer Joseph Wojceichowitz, Officer Conley,
Sargeant Colleen Walsh, and John Does and Jane Roes #1-40,
at One Police Plaza, Wew York, N.Y. 10038, via first class mail,
via the internal maif system at MDC Brooklyn, on May 9th, 2019.

x.
Thorfas J. Heey Jr.
Plainti

MDC Brooklyn
PO Box 329002
Brooklyn, NY 11232

   
 

 

 
Case 1:19-cv-04470-CM Document 2 Filed 05/16/19

 

 

 

 

 

 

 

Certificate of Service

1, Thomas James Hoey Jr., Plaintiff in this action, hereby swear that | served
a true and correct copy of the forgoing instrument to Cyrus R. Vance Jr.,
Manhattan District Attorney, and all other named and unnamed

defendants, at One Hogan Place, New York, N.Y. 10013,

Via First Class U.S. Postage, via the Internal Mail system at MDC Brooklyn,
May, 2019,

   
  

itan Dention Center
Po Box 329002

Brooklyn, NY 11232

Page 10 of

 

 

 
